PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Plantz was accused in the Cleveland Municipal Court, under the statute for practicing medicine without a license. In this case, it seems that Mrs. Plantz was 'engaged in a dual capacity. She administers massages at different times, and also as a spiritual medium received and delivered messages, and she was dispensing both apparently,
Practicing medicine, in Ohio, has been well defined, and one must give medicine or treatment for money or something else of value, in order to be practicing medicine. It is hard to gather from the record whether on this occasion she was giving a message or a massage, as the record is silent upon the question, or if not silent, it shows that she did not get any consid'eraton for either treatment. On account of a failure of proof the verdict and judgment of the court below must be reversed and the accused is discharged.